The opinion of the court was delivered by
Williams, Chancellor.
The construction to be put on the deed and vote of December 2, 1789, will determine this case. These transactions are sufficiently explicit without resorting to any other source to discover the intent for which they were made. It appears that the right of the grantor was in dispute, that there was a law suit between him and the town, which was terminated by the execution of the deed and the passing of the vote. There is no uncertainty in the words made use of, nor can we see any necessity of resorting either to the character or situation of the parties, or their religious profession, to ascertain what was done or what was intended. If the grantor belonged to that denomination of Christians who are called baptists, and was disposed to favor that denomination, his wishes were probably gratified at the time, as there was then no other society of Christians united or incorporated within the limits of the town. It was in his power, if he and the town were disposed to settle the controversy between them in that way, to secure the rents of the land to the denomination of which he was a minister, and it not being so secured at that time is evidence that it was not so intended. And the fact of his being a member of that society, if it is to be taken into consideration at all, would lead to the conclusion that no such preference was intended, as none was expressed. The excluding of one denomination, to wit, the church of England, and the reasons given therefor, particularly when there was no society of protestant episcopalians in town at the time, plainly shows that all others, who were gospel ministers in that town, over any society, were to receive their proportion of the proceeds of the grant. The vote of the town in 1790 is very far from evincing that a different view of the effect of the deed and previous vote was entertained. The division was made among all the religious societies then existing, and such would be the appropriation at this time, if there were no others in town. The *337manner in which the proportion of each was to be ascertained might be attended with some difficulty. The words in the deed are, “ in proportion to the number of persons attending or inclined to each respective meeting.” The vote of the town is more definite by declaring that “each voter,” &c. is to have his proportion. This, however, was the manner in which it was usual to direct the division of moneys appropriated for the support of the gospel. In the act of the legislature, passed in 1794, appropriating the rents and profits of the Glebe rights for the support of religious worship, they were to be distributed, when there was more than one religious teacher, in proportion to the number of rateable polls belonging to the respective congregations resident in the town. The rents of the ministerial lands, by another act passed in 1798, were to be applied to the use of the several settled ministers, in proportion to the number of their several congregations. By an act passed in 1818, the rents of the same lands were appropriated to the use of the religious society or societies in such towns, in proportion to the number of which said society consists.
The rents of the lands in Pownal must be appropriated for the support of the gospel, or a gospel minister, in said town, and each voter may direct where his proportion shall be paid for that purpose. But it must be to some society or association where there is a minister officiating, and it must be contributed to the support of the gospel; — and if the voter is not a member of any society he may direct his proportion to be paid to any society in town which has a minister. It does not follow that every one, who is or who claims to be a preacher, is entitled to receive any proportion of the money, unless he is preaching to some society, either purely voluntary, or formed agreeably to the directions of the statute. The trustees are to divide the rents among the several religious societies or associations which are formed in the town, excluding the church of England, and voters, not belonging to any such society, may, if they please, direct to which of the societies their proportion shall be distributed.
It does not appear that Mr. Dutcher is preaching to any society, and is not entitled to any part of the rents and profits. There is a .society of Baptists of which Mr. Rogers is pastor, a society of methodists with whom Mr. Pratt is con-» *338nected, and a society of reformed methodists with whom Mr. Ladd is connected, who are severally entitled to a proPorti°n °f the rents of the ministerial right of land in Pownal. Let it be referred to a master to ascertain the amount ^ money B0W 011 hand, and the proportion to which these several societies will be entitled according to the vote of the town on the 2d December, 1789, and the trustees will be directed to pay accordingly.